Citation Nr: 0816520	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for post-traumatic stress disorder.  

2.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound of the right thigh, currently 
evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for a noncorrectable 
traumatic cataract of the right eye, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had recognized active service from September 1942 
to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from Department of Veterans Affairs 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  Specifically, in a December 2004 decision, the 
RO, in pertinent part, determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for post-traumatic stress disorder (PTSD) 
had not been received.  By a September 2005 determination, 
the RO, in pertinent part, denied a disability rating greater 
than 30% for the service-connected residuals of a shrapnel 
fragment wound of the right thigh.  In an October 2006 
decision, the RO denied a disability rating greater than 30% 
for the service-connected noncorrectable traumatic cataract 
of the right eye.  The appellant moved and the claims folder 
was transferred to the RO in San Diego, California in 
December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the substantive appeal which was received at the RO in May 
2007, the appellant indicated a desire to present testimony 
at a hearing before a Member of the Board (e.g., Veterans Law 
Judge (VLJ)) at the RO.  Pursuant to this request, the 
appellant was scheduled to present testimony at a personal 
hearing before a VLJ at the RO in San Diego, California in 
February 2008 but failed to report.  The record reflects that 
the appellant changed addresses and notice of the hearing was 
sent to a former address.  The appellant credibly claims that 
they were unprepared for the hearing when learning of it a 
few days prior to its scheduled date.  The appellant 
requested that the personal hearing before a VLJ at the RO be 
rescheduled.  In May 2008, the undersigned VLJ granted the 
motion to reschedule the requested hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Schedule the appellant for a hearing at 
the San Diego RO, with appropriate 
notification to the appellant and 
representative.  After a hearing is 
conducted, or if the appellant withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


